UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5156



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HERBERT BENAVIDES, a/k/a Erick Gimenez, a/k/a
Marbin Yobani Garcia, a/k/a Erick Jimenez,
a/k/a Enri Chavez, a/k/a Herberth Benavides,
a/k/a   Herberth   Benavides-Argueta,   a/k/a
Eduardo Antonio Argueta-Portillo, a/k/a Henry
Chavez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-05-307)


Submitted:   May 15, 2006                  Decided:   June 21, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Meghan S.
Skelton, Assistant Federal Public Defender, Alexandria, Virginia,
for Appellant. Kevin R. Gingras, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Herbert Benavides appeals his thirty-three month prison

sentence imposed after his guilty plea to illegal reentry of an

aggravated felon in violation of 8 U.S.C. § 1326(a) and (b)(2)

(2000).    Finding no error, we affirm.

            Benavides claims that his sentence was unreasonable.

After United States v. Booker, 543 U.S. 220 (2005), a sentencing

court is no longer bound by the range prescribed by the sentencing

guidelines, but still must calculate and consider the guideline

range as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).    See United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).     We will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.          Id.

            The district court properly calculated the sentencing

guideline range of thirty-three to forty-one months’ imprisonment.

As Benavides’ sentence is within the properly calculated guideline

range, it is presumptively reasonable. United States v. Green, 436

F.3d 449, 457 (4th Cir. 2006).          Benavides has not rebutted that

presumption    as   the   district    court   appropriately   treated   the

guidelines as advisory, considered the guideline range, and weighed

the relevant factors under 18 U.S.C. § 3553(a) (2000).

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal




                                     - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -